240 U.S. 652 (1916)
STATE OF NORTH CAROLINA
v.
STATE OF TENNESSEE.
No. 4, Original.
Supreme Court of United States.
Decree, entered April 3, 1916.
IN EQUITY.
THIS cause coming on to be heard on the motion of counsel for the complainant, concurred in by the counsel for the defendant, to confirm the report of the Commissioners heretofore appointed by this court to ascertain, retrace, remark, and re-establish the real, certain, and true boundary line between the States of North Carolina and Tennessee between certain points, mentioned in said report, which said report is in the words and figures following to wit:
"Pursuant to a decree of the Supreme Court of the United States, issued at the October Term, 1914, which appointed D.B. Burns of Asheville, N.C., W.D. Hale of Maryville, Tenn., and Addison, Ky., and Joseph Hyde Pratt of Chapel Hill, N.C., Commissioners to permanently mark and set monuments on the line in dispute in said controversy between said States, and which set out in detail the duties of said Commissioners, we, the said D.B. Burns, W.D. Hale and Joseph Hyde Pratt, Commissioners, do herewith respectfully submit our report.
"We have, as ordered, reproduced on the accompanying map, No. 1, the State Line from Tree No. 1  the same being the 59th mile-tree marked by the Commissioners in 1821  southwestwardly to the point where the dispute began, which point is 15 feet south 32 46' west from Tree No. 29  the hemlock fore and aft tree marked by the Commissioners in 1821  just north of Little Tennessee River. The description of said reproduced line is as follows, viz.:
*653 "Beginning at the 59th mile tree, a large red oak or mountain oak, marked on the southeast side 59/M. This tree stands in the Rich Gap of the Smoky Mountain, and 260 feet North 30 47' East from the lowest part of said gap, and runs with the meanders of the mountain South 25 50' 00" West 190 feet to a stake,
thence South 43 55' 35" West 472 feet to a stake,
thence South 60 58' 55" West 212 feet to a stake,
thence South 83 18' 42" West 344 feet to a stake,
thence South 82 32' 00" West 235 feet to a stake,
thence South 55 05' 47" West 561 feet to a stake,
thence South 32 31' 35" West 545 feet to a stake,
thence South 51 24' 25" West 424 feet to a stake,
thence South 43 58' 57" West 284 feet to a stake,
thence South 40 20' 30" West 520 feet to a stake,
thence South 45 52' 47" West 332 feet to a stake,
thence South  0 30' 10" East 410 feet to a stake,
thence South  6 58' 06" East 191 feet to a stake,
thence South 2 26' 42" West, passing the Dalton Gap at 567 feet  a very deep gap through which the Old Tellassee Trail passes, 1367.6 feet to a stake,
thence South 65 58' 00" West 149 feet to a stake,
thence South 47 06' 05" West 516 feet to a stake,
thence South 62 08' 15" West 264 feet to a stake,
thence South 74 42' 15" West 155 feet to a stake,
thence South 53 02' 15" West 579 feet to a stake,
thence South 25 22' 15" West 134 feet to a stake,
thence South 15 59' 15" West 637 feet to a stake,
thence South 28 52' 30" West 783 feet to a stake,
thence South 33 43' 51" West 517 feet to a stake,
thence South  0 31' 51" East 279.5 feet to a stake,
then South 5 31' 57" West, passing a pile of rocks at the supposed location of the 61st mile tree at 423 feet, 463 feet to a stake,
thence South  2 40' 30" East 450 feet to a stake,
thence South 17 21' 33" West 451 feet to a stake,
*654
thence South 41 01' 06" West 93 feet to a stake,
thence South 43 45' 39" West 511 feet to a stake,
thence South 17 49' 27" West 437 feet to a stake,
thence South 34 00' 30" West 246 feet to a stake, the turnpike
road in a deep gap,
thence South 73 30' 00" West 380.2 feet to a stake,
thence South 60 43' 30" West 125.4 feet to a stake,
thence South 52 18' 00" West 1304.4 feet to a stake,
thence North 72 19' 00" West 490 feet to a stake,
thence South 57 34' 00" West 450 feet to a stake,
thence North 63 18' 30" West 365 feet to a stake,
thence North 72 23' 00' West, passing the Locust Gap, where the 62d mile tree is said to have stood, at 112 feet, 745 feet to a stake,
thence South 83 42' 00" West 539.7 feet to a stake,
thence South 34 25' 30" West 198.7 feet to a stake,
thence South 82 52' 30" West 531.6 feet to a stake,
thence South 54 14' 00" West 370 feet to a stake,
thence North 75 17' 30" West 550 feet to a stake,
thence South 76 15' 30" West 550 feet to a stake,
thence South 69 28' 30" West 200 feet to a stake,
thence South 85 32' 00" West 400 feet to a stake,
thence South 71 35' 00" West 670 feet to a stake,
thence South 66 21' 00" West, passing an 18" hickory, supposed to be the 63d mile tree, at 344 feet, 500 feet to a stake,
thence South 10 59' 00" West 200 feet to a stake,
thence South 63 07' 00" West 150 feet to a stake,
thence South 27 44' 00" West 450 feet to the top of a high knob,
thence South 51 52' 00" West 580 feet to a stake,
thence South 56 03' 00" West 260 feet to a stake,
thence South 45 13' 30" West 390 feet to a stake,
thence South 65 48' 30" West 150 feet to a stake,
thence South 26 22' 00" West 220 feet to a stake,
thence South 16 12' 00" East 260 feet to a stake,
*655
thence South 52 44' 30" West 390 feet to a stake,
thence South 17 48' 30" East 590 feet to the top of Lone Pine
Knob,
thence North 73 47' 30" West 380 feet to a stake,
thence South 76 27' 30" West 610 feet to a stake,
thence South 66 20' 30" West 450 feet to a stake,
thence South 15 07' 30" West 350 feet to a stake,
thence South 59 33' 30" West 680 feet to a stake,
thence North 67 51' 30" West 470 feet to a stake,
thence South 49 24' 30" West, passing a fore and aft hemlock north of Little Tennessee River at 775 feet, 790 feet to where the lines of contention diverge, where we set up a rock 8 inches thick, 12 inches wide, and 18 inches high, and cut on the southeast side of it N.C., on the northwest side TENN., on the northeast side 0+00, and on the southwest side 1915, and cut a X in the top of the rock. This is Monument No. 1. From this point, on the 7th day of August, 1915, we began the survey and marking of the line, marking side line trees with 3 hacks, and fore and aft trees with 2 hacks above a blaze, as follows:
"South 79 11' 00" West 135 feet to the river bank, thence down the river on the north bank North 38 27' 30" West 285 feet to a stake,
thence North 26 43' 00" West 295 feet to a stake,
thence North 22 18' 30" West 385 feet to a stake,
thence North 56 42' 00" West, passing the stump of tree No. 30 at 259 feet, 619 feet to a stake,
thence North 78 55' 30" West 361 feet to a stake,
thence North 78 50' 00" West 242 feet to a stake,
thence South 85 11' 00" West 372.2 feet to a stake,
thence South 76 29' 30" West 276.5 feet to a boulder on the north bank of Little Tennessee River at low water mark, said boulder is 4 feet wide, 10 feet long and 3 feet high, and on it we cut a X, and on the southeast side of the X we cut N.C., 1915, and on the northwest side, TENN., 29+70.7. This is Monument No. 2, thence *656 South 54 38' 00" West 313 feet, crossing the river to a boulder on the south bank of the river and on the west bank of Slick Rock Creek. This boulder is 6 feet wide, 15 feet long and 4 feet high, and on it we cut a X, and on the east side of the X we cut N.C., on the west side TENN., on the north side, 1915, and on the south side 32+83.7. This boulder being 3283.7 feet from Monument No. 1. This is Monument No. 3. From this point we ran up and with the bed of Slick Rock Creck as follows:
South 30' 13' 00" East 209.3 feet to a X on a rock,
thence South  7 24' 00" West 494 feet to a X on a rock,
thence South  4 17' 00" East 630 feet to a X on a rock,
thence South 33 26' 00" West 360.7 feet to a X on a rock,
thence South 60 21' 00" West 505.7 feet to a X on a rock,
thence South 02 36' 30" East 427.6 feet to a X on a rock,
thence South 21 33' 30" East 305.6 feet to a X on a rock,
near Ravens Den,
thence North 82 29' 30" West 640.4 feet to a X on a rock,
thence South 87 14' 30" West 173.5 feet to a X on a rock,
thence South 19 21' 30" West 273.3 feet to a X on a rock,
thence South 39 36' 30" East 171.0 feet to a X on a rock,
thence South 70 45' 00" East 320.3 feet to a X on a rock,
thence South 25 28' 00" East 177.9 feet to a X on a rock,
thence South 21 39' 30" West 289.0 feet to a X on a rock,
thence North 59 17' 30" West 728.4 feet to a X on a rock,
thence South 88 36' 30" West 858.0 feet to a X on a rock,
thence North 70 01' 30" West 481.6 feet to a X on a rock,
thence South 50 27' 30" West 413.0 feet to a X on a rock,
thence South  3 19' 00" West 320.0 feet to a X on a rock, at top
of lower falls,
thence South 47 27' 00" East 464.0 feet to a X on a rock,
thence South 47 15' 00" West 113.9 feet to a X on a rock,
thence North 82 52' 00" West 531.4t feet to a X on a rock,
thence South 38 42' 00" West 172.7 feet to a X on a rock,
thence South 14 09' 00" East 534.6 feet to a X on a rock,
thence South  5 09' 30" West 798.9 feet to a X on a rock,
*657
thence South 12 20' 30" East 257.7 feet to a X on a rock,
thence South 38 02' 30" East 291.8 feet to a X on a rock,
thence South 37 20' 30" West 236.0 feet to a X on a rock, near
the mouth of Slick Rock Gap branch,
thence North 57 33' 30" West 485.5 feet to a X on a rock,
thence North 85 41' 30" West 432.3 feet to a X on a rock,
thence South 17 13' 00" West 432.3 feet to a X on a rock in Slick Rock Creek, near the west bank, and about 30 feet above where the Belding Trail crosses the creek. This rock is 3 feet wide, 5 feet long and 2 feet high. On it we cut a X and cut N.C. on the southeast side, TENN. on the northwest side, 1915 on the southwest side and 156+69.8 on the northeast side of the cross. This is Monument No. 4.
Thence South 23 40' 30" West 189.9 feet to a X on a rock,
thence North 75 04' 30" West 279.3 feet to a X on a rock,
thence North 47 01' 30" West 870.5 feet to a X on a rock,
thence North 72 23' 00" West 320.5 feet to a stake,
thence South 19 47' 30" West, passing the mouth of Little Slick
Rock Creek at 85 feet, 685.2 feet to a X on a rock,
thence South 41 03' 00" West 465.5 feet to a X on a rock,
thence South 24 22' 00" West, passing the mouth of
Nichols Cove Branch at 140 feet, 622.8 feet to a X on a rock,
thence South  6 35' 30" West 275.5 feet to a X on a rock,
thence South 26 39' 00" West 518.0 feet to a X on a rock,
thence South  1 58' 00" East 507.5 feet to a X on a rock at the
Panther Den,
thence South 58 02' 00" West 276.7 feet to a X on a rock,
thence South 39 07' 30" West 135.6 feet to a X on a rock,
thence South 82 52' 30" West 287.2 feet to a X on a rock,
thence North 56 19' 30" West 335.0 feet to a X on a rock,
thence North 52 35' 30" West 304.0 feet to a X on a rock,
thence South 84 13' 30" West 281.8 feet to a X on a rock,
thence South 43 16' 30" West 254.8 feet to a X on a rock,
thence South  9 07' 00" East 154.4 feet to a X on a rock,
*658
thence South 36 44' 00" East 179.6 feet to a X on a rock,
thence South 14 15' 00" West 173.4 feet to a X on a rock,
thence North 86 45' 30" West 322.0 feet to a X on a rock,
thence North 71 16' 00" West 251.4 feet to a X on a rock,
thence North 17 05' 30" West 405.2 feet to a X on a rock,
thence North 68 35' 00" West 329.5 feet to a X on a rock,
thence South 43 09' 00" West 207.3 feet to a X on a rock,
thence South 23 56' 30" West 369.9 feet to a X on a rock,
thence South 44 30' 30" West  82.0 feet to a X on a rock,
thence South  4 47' 00" West 425.1 feet to a X on a rock,
thence South  8 51' 00" East 129.6 feet to a X on a rock,
thence South 53 26' 00" West 599.4 feet to a X on a rock,
thence South 2 30' 00" East 254.6 feet to a X on a rock,
thence South 16 07' 30" East 168.6 feet to a X on a rock,
thence South 35 12' 00" West 370.0 feet to a X on a rock,
thence North 67 59' 30" West 393.4 feet to a X on a rock at the
mouth of a small branch,
thence South 14 36' 30" West 494.0 feet to a X on a rock,
thence South 70 54' 00" West 160.5 feet to a X on a rock,
thence North 66 12' 00" West 561.2 feet to a X on a rock,
thence South 68 50' 00" West 197.3 feet to a X on a rock,
thence South 18 18' 30" West 350.1 feet to a X on a rock,
thence South 45 16' 30" East 241.9 feet to a X on a rock,
thence South 50 11' 30" East 281.8 feet to a X on a rock,
thence South 43 40' 30" West 316.2 feet to a X on a rock,
thence South 11 19' 30" West 238.6 feet to a stake,
thence North 83 33' 30" East 314.4 feet to a X on a rock,
thence South  0 44' 00" East 193.8 feet to a X on a rock at the
mouth of a small branch,
thence South 34 02' 30" West 240.0 feet to a X on a rock,
thence South 11 40' 00" East 206.7 feet to a X on a rock,
thence South 40 51' 00" West 539.3 feet to a X on a rock,
thence South 10 18' 30" East, passing the foot of falls at 198
feet, 247.6 feet to a X on a rock,
thence South 73 41' 00" East 134.2 feet to a X on a rock in the
falls,
*659
thence South 12 37' 00" West 262.6 feet to a X on a rock in the
falls,
thence South 11 28' 30" East, passing the top of falls at 20
feet, 224.2 feet to a X on a rock,
thence South 23 21' 30" West 578.6 feet to a X on a rock,
thence South 48 36' 30" West 428.6 feet to a X on a rock,
thence South 10 43' 30" East 217.3 feet to a large boulder on the west bank of Slick Rock Creek, near the mouth of Big Stack Gap Branch, and at the point of a ridge leading to the Big Fodderstack Mountain, and near Tree No. 46. This boulder is 6 feet wide, 10 feet long and 5 feet high. On it we cut a X, and on the southeast side of the X we cut N.C., on the northwest side TENN., on the southwest side 1915, and on the northeast side 335+24.9, it being 33,524.9 feet from Monument No. 1. This is Monument No. 5.
Thence up said ridge leading to the Big Fodderstack Mountain
South 2 45' 00" West 148.6 feet to a stake,
thence South 26 58' 30" West 751.1 feet to a stake,
thence North 72 59' 00" West 468.9 feet to a stake,
thence South 72 41' 00" West 532.8 feet to a stake,
thence South 35 01' 30" West 156.7 feet to a stake,
thence South 13 04' 00" West 487.0 feet to a stake,
thence South 52 34' 00" West 866.6 feet to a stake,
thence South 14 01' 00" West  51.4 feet to a stake,
thence South 45 19' 00" West 127.7 feet to a stake,
thence South 62 42' 30" West 526.8 feet to a stake,
thence South 30 39' 00" West 181.8 feet to a stake,
thence South 29 50' 30" West 337.4 feet to a stake,
thence South 62 54' 30" West 358.3 feet to a stake,
thence South  9 05' 30" West 177.0 feet to a stake,
thence South 37 07' 30" West 164.0 feet to a stake,
thence South 26 04' 30" West 302.7 feet to a stake,
thence South 29 15' 00" West 335.0 feet to a stake,
thence South 42 23' 00" West 104.0 feet to a stake,
thence South 58 23' 00" West 814.0 feet to a stake,
*660
thence South 78 59' 00" West 510.6 feet to a stake,
thence North 73 26' 00" West 559.6 feet to a stake,
thence North 53 08' 00" West 261.1 feet to a stake,
thence South 86 21' 00" West 279.8 feet to a stake,
thence South 75 19' 00" West 147.0 feet to a stake,
thence North 86 57' 00" West 207.4 feet to a stake,
thence South 60 01' 00" West 342.8 feet to the top of the Big Fodderstack Mountain, where we set Monument No. 6, a stone 5 inches thick, 14 inches wide and 18 inches high, and on it we cut on the southeast side N.C., 427+25.0, D.B.B., W.D.H., J.H.P., on the northwest side TENN., 1915, and a X in the top. This stone stands 42,725 feet from Monument No. 1. Thence along Big Fodderstack Mountain with its meanders and with the lines of D.B. Burn's former survey South 14 29' 30" East 138.1 feet to a stake,
thence South 8 53' 30" East 541.4 feet to a stake,
thence South 28 15' 30" East, passing Harrison Gap at 1196 feet,
1323.2 feet to a stake,
thence South 11 12' 30" West 810.8 feet to a stake,
thence South 34 50' 00" East 510.7 feet to a stake,
thence South 29 38' 00" East 167.8 feet to a stake,
thence South 23 20' 00" East 1063.0 feet to a stake,
thence South 41 18' 30" East 311.1 feet to a stake on the Rock
Stack,
thence South 60 38' 30" East 354.6 feet to a stake,
thence South 83 22' 00" East 453.3 feet to a stake,
thence South 60 02' 00" East 489.4 feet to a stake,
thence South 37 57' 30" East 206.9 feet to a stake, on the top of
a very high knob,
thence South 10 09' 30" East 574.5 feet to a stake,
thence South  9 05' 30" East 586.2 feet to a stake,
thence South 21 34' 00" East 195.3 feet to a stake,
thence South 2 41' 00" East 444.7 feet to Monument No. 7  a stone 5 inches thick, 10 inches wide and 18 inches high. We cut a X in the top of it. On the east side we *661 inscribed N.C., 1915, and on the west side TENN., 508+96. This stone stands in the Glen Gap, and is 50,896 feet from Monument No. 1; continuing on same course 228.9 feet to a stake,
thence South 47 50' 30" East 334.7 feet to a stake,
thence North 82 05' 30" East 150.7 feet to a stake,
thence North 80 40' 30" East 252.8 feet to a stake,
thence South 67 14' 30" East 651.0 feet to a stake,
thence South 40 33' 00" East 133.9 feet to a stake on the
Chestnut Knob,
thence South  5 27' 00" East 301.1 feet to a stake,
thence South 20 29' 00" West 433.5 feet to a stake,
thence South 33 45' 30" West 352.4 feet to a stake,
thence South 33 52' 00" West 450.5 feet to a stake,
thence South 26 05' 00" West 205.2 feet to a stake,
thence South  6 21' 30" West 60.7 feet to a stake,
thence South 17 37' 30" West 515.8 feet to a stake,
thence South 13 56' 00" West 139.0 feet to a stake,
thence South 21 45' 00" East 325.2 feet to a stake,
thence South 42 15' 00" East 324.9 feet to a stake,
thence South 40 47' 30" East 327.4 feet to a stake in the Denton
Gap,
thence South  7 15' 30" East 335.1 feet to a stake,
thence South 22 31' 30" West 176.7 feet to a stake,
thence South 14 59' 30" East 563.9 feet to a stake,
thence South 14 33' 00" East 355.5 feet to a stake in the Cherry
Log Gap,
thence South  4 38' 00" East 487.5 feet to a stake,
thence South  0 16' 00" East  71.3 feet to a stake,
thence South  4 01' 00" East  89.4 feet to a stake,
thence South 16 01' 00" West 210.3 feet to a stake,
thence South  0 30' 00" West 326.6 feet to a stake,
thence South  5 30' 30" West 819.4 feet to a stake,
thence South 40 32' 00" East 262.5 feet to a stake,
thence South 41 19' 00" East 343.9 feet to a stake,
thence South 29 48' 00" West  14.9 feet to a large boulder
*662 on the Stratton Bald Mountain, at its junction with Big Fodderstack Mountain, and at the point where the two lines of contention join. This boulder is Monument No. 8, and is 3 feet wide at its base, 10 feet long and 3 feet high. On the top of this boulder we cut a X, on the southeast side N.C., 601+40.7, and on the northwest side TENN., 1915. This boulder stands 60,140.7 feet from Monument 1. Thence along the top of the main ridge that divides the waters of Citico Creek, North Fork of Tellico River and Sycamore Creek from the waters of Santeelah and Snowbird creeks, as follows:
thence South 73 34' 00" West 194.0 feet to a stake,
thence South 50 34' 30" West 393.6 feet to a stake,
thence South 52 49' 30" West  84.0 feet to a stake,
thence South 50 55' 30" West 178.0 feet to a stake,
thence South 31 43' 30" West 301.0 feet to a stake,
thence South 32 02' 30" West 1575.8 feet to a stake,
thence South 48 45' 30" West 631.2 feet to a stake,
thence South 24 54' 30" West 113.5 feet to a stake,
thence South 25 23' 30" West 581.5 feet to a stake,
thence South 34 27' 30" West 502.0 feet to a stake,
thence South 31 55' 30" West 143.2 feet to a stake,
thence South 35 18' 00" West 364.8 feet to a stake,
thence South 35 39' 00" West 623.6 feet to a stake,
thence South  8 58' 30" West 480.4 feet to a stake,
thence South 40 20' 00" West 523.0 feet to a stake,
thence South 59 35' 00" West 768.0 feet to a stake,
thence South 12 45' 00" West, crossing the Tellico Trial at 297
feet, on top of the Strawberry Knob, 639.3 feet to a stake,
thence South 71 42' 30" West 591.7 feet to a stake,
thence South 86 36' 30" West 209.3 feet to a stake,
thence South 68 49' 30" West 477.7 feet to a stake,
thence North 71 42' 00" West 332.5 feet to a stake,
thence South 79 01' 00" West 362.8 feet to a stake,
thence South 70 57' 00" West 412.4 feet to a stake,
*663
thence South 73 39' 00" West 383.9 feet to a stake at Rock Stop
Bear Stand,
thence South 28 26' 00" West 389.1 feet to a stake,
thence South 45 42' 00" West 281.3 feet to a stake,
thence South 72 20' 30" West 490.3 feet to a stake,
thence South 73 31' 30" West 352.7 feet to a stake,
thence South 72 44' 30" West 227.3 feet to a stake,
thence South 25 09' 00" West 208.0 feet to a stake,
thence South 26 31' 00" West 598.7 feet to a stake in Beech Gap,
thence South 11 01' 00" West 269.0 feet to a stake,
thence South 50 51' 30" East 403.0 feet to a stake,
thence South 35 55' 30" East 161.0 feet to a stake,
thence South 36 36' 30" East 369.0 feet to a stake,
thence South 32 28' 30" East 1272.4 feet to a stake,
thence South 36 24' 00" West 142.9 feet to a stake,
thence South 37 42' 30" West 391.9 feet to a stake,
thence South 47 53' 00" West 292.8 feet to a stake,
thence South 12 09' 30" West 668.7 feet to a stake,
thence South  0 58' 00" West 631.3 feet to a stake,
thence South 76 29' 00" East 586.4 feet to a stake,
thence North 75 12' 00" East 187.6 feet to a stake,
thence South 81 49' 00" East, 431.4 feet to a stake,
thence South 66 09' 30" East, passing Stratton's Grave on the
crest of the mountain at 148 feet, 245.4 feet to a stake,
thence South 25 50' 30" East, passing the John Meadows Gap at 168
feet, 688.4 feet to a stake,
thence South 19 13' 00" East 283.7 feet to a stake,
thence South 22 35' 30" East 490.5 feet to a stake,
thence South 25 04' 30" East 144.0 feet to a stake,
thence South 18 23' 30" West 785.0 feet to a stake on the top of
John Knob,
thence South 39 58' 00" West 148.4 feet to a stake,
thence South 38 22' 00" West 147.6 feet to a stake,
thence South 48 28' 00" West 434.0 feet to a stake,
*664
thence South 15 49' 00" West 746.6 feet to a stake,
thence South 5 26' 00" West 341.0 feet to a stake,
thence South  2 47' 00" East 583.4 feet to a stake,
thence South 17 49' 00" West 371.0 feet to a stake,
thence South 20 38' 00" West 290.0 feet to a stake,
thence South 19 42' 30" West 384.6 feet to a stake,
thence South 20 37' 30" West 317.9 feet to a stake,
thence South 12 47' 00" East 312.9 feet to a stake,
thence South 25 10' 00" West 515.6 feet to a stake,
thence South 17 15' 00" West 248.3 feet to a stake,
thence South 22 53' 00" West 284.5 feet to a stake,
thence South 18 25' 00" West 514.2 feet to a stake,
thence South 1 00' 00" East 673.6 feet to the top of Little Haw
Knob,
thence South 11 31' 30" West 370.2 feet to a stake,
thence South 15 43' 30" East 502.2 feet to a stake,
thence South 30 35' 30" East passing McClelland's mile stone
marked N.C. 78 at 303 feet, 346.8 feet to a stake,
thence South 54 38' 30" East 243.6 feet to a stake,
thence South 67 13' 30" East 344.6 feet to a stake,
thence South 79 08' 30" East 593.5 feet to a stake,
thence South 83 36' 00" East 355.5 feet to a stake,
thence South 86 36' 30" East 392.5 feet to a stake,
thence South 62 04' 30" East 735.5 feet to a stake, on the top of
Haw Knob,
thence South  6 04' 30" East 362.7 feet to a stake,
thence South  1 04' 30" East 193.1 feet to a stake,
thence South  4 36' 30" West 321.7 feet to a stake,
thence South  9 11' 30" East 325.5 feet to a stake,
thence South 32 29' 30" East 121.0 feet to a stake,
thence South 49 34' 00" East 478.3 feet to a stake,
thence South 37 48' 00" East 343.1 feet to a stake,
thence South 24 19' 00" East 713.6 feet to a stake,
thence South 66 03' 30" East 205.3 feet to a stake,
thence South 57 47' 30" East 283.7 feet to a stake,
thence South 71 16' 00" East 223.8 feet to a stake,
*665
thence South  5 23' 00" West 111.2 feet to a stake,
thence South 30 09' 00" West 395.0 feet to a stake,
thence South 40 45' 00" West 607.0 feet to a stake,
thence South 21 14' 00" West 225.0 feet to a stake,
thence South  6 33' 00" West 170.0 feet to a stake, at northwest
end of Laurel Top,
thence South 21 25' 30" East 465.4 feet to a stake, at southeast
end of Laurel Top,
thence South 36 34' 00" West 296.4 feet to a stake,
thence South 45 12' 30" West 1101.9 feet to a stake,
thence South 44 59' 30" West 178.3 feet to a stake,
thence South 65 52' 30" West 140.5 feet to a stake, on the top of
Lebo Knob,
thence South 46 01' 30" West 106.8 feet to a stake,
thence South 60 33' 00" West 450.3 feet to a Rock Ledge projecting out of the ground 2 feet high, 5 feet long and 1 foot thick and marked
                               I
                        C. Co. I G. Co.
                               I
This is the place known as the County Corners and we used this Rock for Monument No. 9, and on the top of it we cut a X, on the southeast face N.C., 1915, and on the northwest face TENN. 1003+90.0. This stone is 100,390 feet from Monument No. 1 and is the point at which the lines of contention diverge; thence down the State Ridge as it meanders South 51 21' 00" West passing the Hog Jaw Gap at 535 feet, 831.1 feet to a stake,
thence South 55 29' 30" West 311.4 feet to a stake,
thence South 42 13' 00" West 244.0 feet to a stake,
thence South 72 04' 00" West 337.5 feet to a stake,
thence North 81 54' 00" West 47.7 feet to a stake, top of Grassy
Top,
thence South 60 51' 00" West 71.7 feet to the junction of the State Ridge and Rough Ridge, known as Little Junction, thence South 66 21' 00" West 137.0 feet to a stake,
*666
thence South 24 14' 30" West 271.1 feet to a stake,
thence South 21 30' 00" West 351.4 feet to a stake,
thence South 30 51' 30" West 412.4 feet to a stake,
thence South 23 40' 00" West 236.2 feet to a stake,
thence South 34 11' 30" West 676.9 feet to a stake,
thence South 14 08' 00" West 1426.2 feet to a stake,
thence South 40 10' 30" West 528.9 feet to a stake,
thence South 51 27' 30" West 602.6 feet to a stake,
thence South 28 34' 30" West 202.6 feet to a stake,
thence South 56 01' 00" West 498.7 feet to a stake,
thence South 45 39' 00" West 642.2 feet to a stake,
thence South 15 10' 00" West 370.1 feet to a stake,
thence South 63 56' 30" West 260.3 feet to a stake,
thence North 89 04' 30" West 257.1 feet to a stake,
thence South 58 56' 30" West 241.5 feet to a stake,
thence South 83 58' 30" West 431.8 feet to a stake,
thence South 38 50' 30" West 700.1 feet to a stake,
thence South 32 17' 00" West 331.7 feet to a stake,
thence South 10 32' 00" East 399.1 feet to a stake,
thence South 37 30' 00" West 179.5 feet to a stake,
thence South 58 29' 00" West 358.5 feet to Red Log Gap, where we set a Stone 5 inches thick, 7 inches wide and 18 inches high, and on top of it we cut a X, on the southeast side N.C., 1915, on the northwest side TENN., and on the northeast side 112,200. This Stone stands 112,200 feet from Monument No. 1, and is Monument No. 10.
Thence South 57 29' 00" West 140.6 feet to a stake,
thence South 46 20' 00" West 453.6 feet to a stake,
thence South 83 13' 00" West 542.9 feet to a stake,
thence South 52 58' 30" West 561.6 feet to a stake,
thence North 81 00' 30" West 394.8 feet to a stake,
thence South 70 42' 00" West 547.2 feet to a stake,
thence South 83 55' 30" West 414.5 feet to a stake,
thence South 70 39' 00" West 406.1 feet to McClelland's mile rock, a large boulder over one end of which a tree has grown; said rock is marked N.C.;
*667
thence South 57 47' 00" West 498.5 feet to a stake,
thence South 61 51' 30" West 334.7 feet to a stake,
thence South 59 58' 00" West 361.9 feet to a stake,
thence South 77 15' 30" West 243.5 feet to a stake,
thence South 65 56' 00" West 384.4 feet to a stake,
thence South 88 22' 00" West 132.0 feet to a stake,
thence South 56 16' 00" West 241.6 feet to a stake,
thence North 63 43' 30" West 133.6 feet to a stake,
thence South 56 05' 00" West 474.4 feet to a stake,
thence North 81 30' 30" West 303.0 feet to a stake,
thence South 79 04' 30" West 501.0 feet to a stake,
thence South 57 56' 00" West 615.6 feet to a stake,
thence South 79 41' 30" West 411.1 feet to a stake,
thence South 69 40' 00" West 153.7 feet to a stake,
thence South 51 32' 30" West 378.4 feet to a stake,
thence South 72 12' 00" West 232.4 feet to Monument No. 11  a Stone 6 inches thick, 14 inches wide and 18 inches high. On the top of it we cut a X; on the southeast side N.C.; on the southwest side 1915; on the northwest side TENN.; on the northeast side 121,069.0.
"This Stone stands 121,069 feet from Monument No. 1 and 61 feet from the northeast bank of Tellico River, thence crossing Tellico River South 50 44' 30" West 138.0 feet to a stake,
thence South 36 48' 30" West 107.7 feet to a stake,
thence South 43 47' 30" West  81.9 feet to a stake,
thence South 30 17' 30" West 120.1 feet to a stake,
thence South 35 52' 30" West 202.1 feet to a stake,
thence South 48 47' 00" West passing the 86 mile tree, an 18 inch
holly marked 86 M at 95 feet, 131.7 feet to a stake,
thence South 35 26' 00" West 396.4 feet to a stake,
thence South 17 33' 30" West 147.4 feet to a stake,
thence South 34 03' 30" East 439.7 feet to a stake,
thence South 10 32' 00" East 242.5 feet to a stake,
thence South 46 26' 00" West 415.3 feet to a stake,
thence South 87 32' 00" West 286.3 feet to a stake,
*668
thence South 70 18' 00" West 354.0 feet to a stake,
thence South 35 37' 30" West 431.3 feet to a stake,
thence South 58 28' 00" West 472.4 feet to a stake,
thence South  5 00' 30" West 293.4 feet to a stake,
thence South 75 17' 30" West 584.3 feet to a stake,
thence South 24 37' 30" West 357.1 feet to a stake,
thence South 74 21' 30" West 309.8 feet to a stake,
thence South 21 48' 30" West 445.6 feet to a stake,
thence South 39 11' 00" West 460.3 feet to a stake,
thence South 64 02' 00" West 261.5 feet to the top of Jenks Knob at the point where the two lines of contention join. Here we set up Monument No. 12  a Stone 4 inches thick, 8 inches wide and 18 inches high, on top of which we cut a X; on the southeast side N.C.; on the southwest side 1915; on the northwest side TENN., and on the northeast side 127,748.2. This stone stands 127,748.2 feet from Monument No. 1, and at the end of the contention in this cause.
   "Signed this the 20th day of October, 1915.
                   "(Signed) D.B. BURNS.
                   "(Signed) W.D. HALE.
                   "(Signed) JOSEPH HYDE PRATT,
                                       Chairman."
   On consideration whereof,
It is now here ordered, adjudged, and decreed by this Court that the real, certain, and true boundary line between the States of North Carolina and Tennessee between said certain points is as delineated in the said report and on the map[1] attached thereto and made a part hereof.
It is further ordered, adjudged, and decreed that each party pay one-half of the costs in this case.
*669